Exhibit 10.2

PROMISSORY NOTE

 

$8,400,000.00    December 15, 2017

FOR VALUE RECEIVED, the undersigned CHP II OVERLAND PARK KS MOB OWNER, LLC (the
“Borrower”), hereby promises to pay to the order of SYNOVUS BANK, a Georgia
banking corporation (the “Bank”), the aggregate principal amount of the Advances
of the Loan owing to Bank by Borrower pursuant to that certain Credit Agreement
of even date herewith between Borrower and Bank (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein as therein defined), together with interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

This Promissory Note is the Note referred to in, and is entitled to the benefits
of, the Credit Agreement, to which reference is made for a statement of the
rights and obligations of Borrower and Bank in relation thereto; but neither
this reference to the Credit Agreement nor any provision thereof shall affect or
impair the absolute and unconditional obligation of Borrower to pay the
principal sum of and interest on this Promissory Note when due. The Credit
Agreement (i) provides for the making of Advances of the Loan by Bank in an
aggregate amount up to the U.S. dollar amount first above mentioned, the
indebtedness resulting from the Advances being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of Borrower under this Promissory Note are
secured by the Collateral as provided in the Loan Documents.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be executed as
of the date first above written.

 

CHP II OVERLAND PARK KS MOB OWNER, LLC,

a Delaware limited liability company

By:  

/s/ Brett Bryant

Name:   Brett Bryant Title:   Vice President

This Promissory Note was executed in the State of Florida and is not secured by
real property located in the State of Florida. Accordingly, documentary stamp
tax in the amount of $2,450.00 has been, or will be, paid directly to the
Florida Department of Revenue upon execution and delivery of this Promissory
Note.

 

2